Citation Nr: 1502382	
Decision Date: 01/16/15    Archive Date: 01/27/15

DOCKET NO.  12-29 268	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUE

Entitlement to an initial compensable rating for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

Jason A. Lyons, Counsel


INTRODUCTION

The Veteran served on active duty from July 1961 to July 1964.  This appeal to the Board of Veterans' Appeals (Board) is from an April 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO), in relevant part, granting service connection for bilateral hearing loss, and the Veteran appealed therefrom as to the initial assigned noncompensable (0 percent) disability evaluation. See Fenderson v. West, 12 Vet. App. 119, 125-26 (1999). A May 2013 Travel Board hearing was held.

The Virtual VA paperless claims processing system contains a hearing transcript, as well as records of VA outpatient treatment which have already been considered by the RO in a statement of the case. The remainder of the documents in that file are either irrelevant or duplicative of the evidence in the paper claims file. The Veterans Benefits Management System (VBMS) contains no documents. 

By the Veterans' spouse's hearing testimony, a claim is informally raised for entitlement to service connection for a psychiatric disorder, secondary to hearing loss. This issue has not yet been adjudicated by the RO as the proper Agency of Original Jurisdiction (AOJ). Therefore, the Board does not have jurisdiction over the claim, and it is referred to the AOJ for appropriate action. 38 C.F.R. § 19.9(b) (2014). 

The appeal is REMANDED to the AOJ. VA will notify the Veteran if further action is required.


REMAND

The Veteran and his spouse by competent hearing testimony allege worsening of hearing loss since the last VA examination, thereby requiring reevaluation. See Palczewski v. Nicholson, 21 Vet. App. 174, 181-82 (2007).

Further development requires clarification of precisely where the Veteran had treatment, followed by records inquiry.  VA has a duty to assist claimants to obtain evidence needed to substantiate a claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2014).  The Veteran and his wife testified that he recently had treatment for an ear growth; such records are not associated with the claims file.

Accordingly, the case is REMANDED for the following action:

1. Contact the Veteran and request that he identify the VA medical facilities where we he underwent evaluation and/or treatment for hearing loss, to include reported hospitalization for an ear growth.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Required notice must be provided to the Veteran and his or her representative.  

2. Contact the Veteran and afford him the opportunity to identify by name, address and dates of treatment or examination any relevant medical records.  Subsequently, and after securing the proper authorizations where necessary, make arrangements to obtain all the records of treatment or examination from all the sources listed by the Veteran which are not already on file.  All information obtained must be made part of the file.  All attempts to secure this evidence must be documented in the claims file, and if, after making reasonable efforts to obtain named records, they are not able to be secured, provide the required notice and opportunity to respond to the Veteran and his representative.

3. After all additional records are associated with the claims file, schedule the Veteran for a VA audiological examination for his bilateral hearing loss. The entire paper and electronic claims file should be made available to and be reviewed by the examiner, and it should be confirmed that such records were available for review.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  An explanation for all opinions expressed must be provided.  

Appropriate testing should include a controlled speech discrimination test (Maryland CNC) and a puretone audiometry test. The examiner should specifically report the auditory thresholds in the frequencies 500, 1000, 2000, 3000, and 4000 Hertz  for both ears.  The examiner must specifically comment on the effects of the Veteran's hearing loss on occupational functioning and daily activities.

4. Then review the claims file. If any of the directives specified in this remand have not been implemented, appropriate corrective action should be undertaken before readjudication. Stegall v. West, 11 Vet. App. 268 (1998). 

5. Thereafter, readjudicate the claim on appeal based upon all additional evidence received. If the benefit sought on appeal is not granted in full, the Veteran and his representative should be furnished with a Supplemental Statement of the Case (SSOC) and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2014).






